8

                               3,000*00   2,S00,00

                          aentn$ta rix it)ems*+r- +aYel-
                                                    . -




          “Eha dtate. Boil Uon6emtten B6wd
     play up adaiaisrtrati~a                %”
                             orrluar endHnrrh
                                            0 w
     aamtr u& amlwear lrorrurrentand tesnmrarr~
:c
            Therefore, it lu &!a opinion of thfr lwpartmsat
          me 80 advisedthatthe aimwer to your qucbstionla

                   that
            %'rwting      this               en6wern your
                                 aatiafaotatily             in-
quiry,   wil are

                                       Your8very   t*

                                   ATPORREZ UEpmRAz OF TEXAB
                                   (Slslmd) asmm &el